Citation Nr: 0635326	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to an initial compensable rating for a right 
wrist disability.

5.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals from bilateral inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1990 to 
October 1994 and from May 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that the appeal initially included the claim of 
entitlement to service connection for right lower lobe 
disorder.  In March 2005, however, the veteran withdrew his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the veteran requested that a video 
conference hearing before a Veterans Law Judge be scheduled 
at his local office.  Therefore, this matter must be remanded 
so that the requested hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a video 
conference hearing before the Board to be 
held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



